Citation Nr: 1325688	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hip strain, including as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for degenerative joint disease of the left knee, status post partial meniscectomy, including as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Steve Hamilton, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied entitlement to the above claimed disability.  

In November 2007, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board remanded the claim in February 2009 for additional development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its February 2009 remand, the Board requested that the Veteran be provided with proper notice as required by the Veterans Claims Assistance Act of 2000 (VCAA).  He was provided with a VCAA notice letter in March 2009; unfortunately, the notice letter provided incorrect information.  The letter incorrectly stated that the Veteran was notified of the last rating decision in April 2006 and that since the appellate period had expired, the rating decision had become final and he needed to submit new and material evidence to reopen his claim.  In fact, the March 2006 rating decision, of which the Veteran was notified in April 2006, is the rating decision currently on appeal.  Therefore, as the Veteran properly and timely appealed that decision, new and material evidence is not required.  

As proper VCAA notice has not yet been issued, the Board's February 2009 remand order has not been complied with, and remand of the issues on appeal is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Proper VCAA notice must be provided.  

The Board notes that the Veteran was accorded a VA medical examination in May 2009 in accord with the February 2009 remand directives; and that the examiner expressed opinions that it was less than likely that the Veteran's left knee and bilateral hip conditions are causally related to or aggravated by his active service, and that there was no evidence the service-connected right knee disorder aggravated the bilateral hip and left knee conditions.  The examiner also stated that whether or not the service-connected right knee disorder had caused the Veteran to compensate more by using his left knee and made the left knee more vulnerable to injury cannot be determined without resorting to mere speculation.  However, no rationale for this statement was provided, and the United States Court of Appeals for Veterans Claims (Court) has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, subsequent to this examination the Veteran submitted private medical records dated in April 2011 from S. J. F., M.D. (hereinafter, "Dr. F") which relates the etiology of the hip and left knee disabilities as secondary to the service-connected right knee disorder.  This evidence was clearly not considered in conjunction with the May 2009 VA examination.

In view of the foregoing, the Board finds that the May 2009 VA medical examination is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is also required to accord the Veteran an adequate VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the records from Dr. F were submitted subsequent to the last adjudication of the claim in a June 2009 Supplemental Statement of the Case (SSOC), and the Veteran did not explicitly waive having this evidence initially considered by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).  Therefore, a remand is also required for the RO to consider this evidence in the first instance.  Moreover, even though Dr. F indicated his statement was based upon an April 2011 evaluation, and provided a report thereof, this suggests that there may be other outstanding evidence relevant to this case that must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice consistent with the VCAA, including notice of the information and evidence that is necessary to substantiate the claim to include an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310, as well as the information and evidence that VA will seek to provide, and the information and evidence he is expected to provide. 

The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date for the claim on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Finally, the letter should explain that new and material evidence is not required in this claim.  

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his hips and knees since May 2009, to include any treatment he received from Dr. F.  After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his bilateral hip and left knee disabilities.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner should state whether the Veteran's disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service, including the motorcycle accident.  By aggravation, the Board means a permanent increase in the severity of the disability which is beyond its natural progression. 

The examiner should also opine whether the service connected right knee disability caused or aggravated the bilateral hip and/or left knee disability. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in June 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


